DETAILED ACTION
This Office action is in response to Amendment filed on 07/07/2022.  Claims 1, 2, 4, 6, 9-14, 16, and 18-20 are amended.  Claims 1-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 6), filed on 07/07/2022, with respect to the 112(b) and Double Patenting rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments.

Response to Amendment
The Amendment filed on 07/07/2022 has been entered.  Claims have overcome each and every objection and the 112(b) rejection previously set forth in the Non-Final Rejection mailed on 05/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claim 12), the claim recites “prioritizing analysis of the silent faults that affect the service quality management data” (lines 19-20) and “prioritizing repair of the silent faults in the fault management data that affect the service quality management data” (lines 21-22).  It is indefinite as to whether the prioritizing of the analysis and the repair prioritizes over only the silent faults that do not affect the service quality management data within the second set of faults or over all set of faults including the first set of faults with known root cause, which makes the metes and bounds of the claim unclear.  Examiner suggests Applicant to consider providing further context and/or details regarding the prioritizing (especially analysis) in order to clearly overcome the rejection.

Regarding claims 2-11 and 13-18, which claim dependency from claims 1 and 12, they are rejected for the same reasons as set forth in the rejection of claims 1 and 12 above.

Regarding claim 19, the claim recites “prioritizing a solution of the root cause and the possible root cause based on an impact to the performance management data” (lines 11-12).  It is indefinite as to how the prioritizing works because the root cause is associated with the fault management data for which the root cause is known and the possible root cause is associated with the reduced fault management data for which the root cause is not known, collectively covering all fault management data and consequently prioritizing all fault management data, which contradicts the definition of prioritizing and makes the metes and bounds of the claim unclear.  Examiner suggest Applicant to consider providing further context and/or details regarding the prioritizing step (or perhaps the correlating step) in order the clearly overcome the rejection.

Regarding claim 20, which claim dependency from claim 19, it is rejected for the same reasons as set forth in the rejection of claim 19 above.










Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446